                                                                                 1 Kevin D. Smith (State Bar No. 113633)
                                                                                   ksmith@wshblaw.com
                                                                                 2 Vanessa K. Herzog (State Bar No. 248514)
                                                                                   vherzog@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   10960 Wilshire Boulevard, 18th Floor
                                                                                 4 Los Angeles, California 90024-3804
                                                                                   Phone: 310-481-7600 ♦ Fax: 310-481-7650
                                                                                 5
                                                                                   Attorneys for Defendants, KNIGHT TRANSPORTATION, INC. and THOMAS GOSSARD
                                                                                 6

                                                                                 7

                                                                                 8                                   UNITED STATES DISTRICT COURT

                                                                                 9                                  EASTERN DISTRICT OF CALIFORNIA

                                                                                10

                                                                                11 SORYA JOHNSON,                                          Case No. 1:18-cv-01674-LJO-JLT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12                     Plaintiff,                          STIPULATED PROTECTIVE ORDER
                                                                                                                                           AND ORDER
                                                                                13            v.
                                                 Attorneys at Law




                                                                                                                                           (Doc. 29)
                                                                                14 KNIGHT TRANSPORTATION, INC.;
                                                                                   THOMAS EARL GOSSARD; and DOES 1 to
                                                                                15 100, inclusive,

                                                                                16                     Defendants.

                                                                                17

                                                                                18            The parties, Plaintiff, SORYA JOHNSON ("Plaintiff") and Defendants, KNIGHT
                                                                                19 TRANSPORTATION, INC. and THOMAS EARL GOSSARD ("Defendants"), hereby stipulate

                                                                                20 for the purpose of jointly requesting that the honorable Court enter a protective order re:

                                                                                21 confidential documents in this matter (and pursuant to Fed. R. Civ. P. 5.2, 7, as well as U.S. Dist.

                                                                                22 Ct.., E.D. Cal. L.R. 141, 141.1, 143, and 251) as follows:

                                                                                23            1.       The purpose of this stipulated protective order is to protect confidential and
                                                                                24 proprietary information contained within the relevant portions of Knight's policy manual

                                                                                25 ("Manual") and the saved SmartDrive video footage during the timeframe of the incident ("the

                                                                                26 Video") in response to Plaintiff's Request for Production of Documents No. 10 and 16,
                                                                                27 respectively, and in compliance with this Court's Order After Telephonic Conference and

                                                                                28 Discovery Dispute (Dkt. 21). The subjects are identifiable as follows:

                                                                                     LEGAL:10092-0043/12746370.1                         -1-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                 1            (a)      VIDEOS FROM KNIGHT TRANSPORTATION'S INC.'S TRUCK

                                                                                 2 DASHCAM OF TIME FRAME AROUND INCIDENT ("Video")

                                                                                 3            (b)      RELEVANT PORTIONS OF KNIGHT'S POLICY MANUAL ("Manual")

                                                                                 4            2.       This stipulated protective order has been agreed upon by the parties to facilitate

                                                                                 5 discovery and the production of materials in this action. Neither the entry of this order nor the

                                                                                 6 production of any materials subject to this order will in any way be construed as an admission by

                                                                                 7 Defendants, concession of liability by Defendants as to any cause of action, or an agreement as to

                                                                                 8 the admissibility of the Video and/or Manual for any purpose.

                                                                                 9            3.       This stipulated protective order is without prejudice to the right of any party to seek

                                                                                10 relief from the Court, upon good cause shown, from any of the restrictions provided herein, or to

                                                                                11 impose additional restrictions on the disclosure of information or material produced.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12            4.       No party to this stipulated protective order shall produce any of the Video and/or

                                                                                13 Manual to any non-party to this protective order subject to the exceptions listed in Paragraph 4,
                                                 Attorneys at Law




                                                                                14 above.

                                                                                15            5.       Access to and/or disclosure of the Video and/or Manual shall be permitted only to

                                                                                16 the following persons or entities:

                                                                                17                     a.          the Court;

                                                                                18                     b.          (1) Attorneys of record in this proceeding and their affiliated attorneys,

                                                                                19 paralegals, clerical and secretarial staff employed by such attorneys who are actively involved in

                                                                                20 this proceeding and are not employees of any part; (2) In-house counsel to the undersigned parties

                                                                                21 and the paralegal, clerical and secretarial staff employed by such counsel. Provided, however, that

                                                                                22 each non-lawyer given access to the Video and/or Manual shall be advised that such materials are

                                                                                23 being disclosed pursuant to, and are subject to, the terms of this stipulated protective order and

                                                                                24 that they may not be disclosed other than pursuant to its terms;

                                                                                25                     c.          those officers, directors, partners, members, and agents of all non-

                                                                                26 designating parties that counsel for such parties deems necessary to aid counsel in the prosecution
                                                                                27 and defense of this proceeding; provided, however, that prior to disclosure of the Video and/or

                                                                                28 Manual to any such officer, director, partner, member, employee, or agent, counsel for the party

                                                                                     LEGAL:10092-0043/12746370.1                             -2-
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                 1 making the disclosure shall deliver a copy of this stipulated protective order to such person, shall

                                                                                 2 explain that they are bound to follow the terms thereof, and shall secure from such person a signed

                                                                                 3 declaration attesting their agreement to be bound to the terms of this stipulated protective order;

                                                                                 4                     d.          court reports in this proceeding (whether at depositions, hearings, or any

                                                                                 5 other proceeding);

                                                                                 6                     e.          any deposition, trial, or hearing witness in the proceeding who previously

                                                                                 7 has had access to the Video and/or Manual, or who is currently or was previously an officer,

                                                                                 8 director, partner, member, employee, or agent of an entity that has had access to the Video and/or

                                                                                 9 Manual;

                                                                                10                     f.          any deposition or non-trial hearing witness in the proceeding who

                                                                                11 previously did not have access to the Video and/or Manual; provided however, that each such
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 witness given access to the Video and/or Manual shall be advised that such materials are being

                                                                                13 disclosed pursuant to, and are subject to, the terms of this stipulated protective order and that they
                                                 Attorneys at Law




                                                                                14 may not be disclosed other than pursuant to its terms;

                                                                                15                     g.          mock jury participants, provided, however, that prior to disclosure of the

                                                                                16 Video and/or Manual to any such mock jury participant, counsel for the party making the

                                                                                17 disclosure shall deliver a copy of this stipulated protective order to such person, shall explain that

                                                                                18 such person is bound to follow the terms of such order, and shall secure a signed declaration from

                                                                                19 such person agreeing to be bound by the same;

                                                                                20                     h.          outside experts or expert consultants consulted by the undersigned parties or

                                                                                21 their counsel in connection with this proceeding, whether or not retained to testify at any oral

                                                                                22 hearing; provided, however, that prior to the disclosure of the subject Video and/or Manual to any

                                                                                23 such expert or expert consultant, counsel for the party making the disclosure shall deliver a copy

                                                                                24 of this stipulated protective order to such person, shall explain that such person is bound to follow

                                                                                25 the terms of such order, and shall secure a signed declaration from such person agreeing to be

                                                                                26 bound by the same;
                                                                                27                     i.          any other person or entity that Plaintiff and Defendants agree to in writing.

                                                                                28            6.       The Video and/or Manual shall be used by the persons or entities receiving them

                                                                                     LEGAL:10092-0043/12746370.1                             -3-
                                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                 1 only for the purposes of preparing for, conducting, participating in the conduct of, and/or

                                                                                 2 prosecuting and/or defending this proceeding, and not for any business or other purpose

                                                                                 3 whatsoever.

                                                                                 4            7.       Any party to this proceeding who has not executed this stipulated protective order

                                                                                 5 as of the time it is presented to the Court for signature may thereafter become a party to this

                                                                                 6 stipulated protective order by its counsel's signing and dating a copy thereof and filing the same

                                                                                 7 with the Court, and serving copies of such signed and dated copy upon the other parties to this

                                                                                 8 stipulated protective order.

                                                                                 9            8.       If any person subject to this stipulated protective order who has custody of the

                                                                                10 Video and/or Manual receives a subpoena or other process from any government or other person

                                                                                11 or entity demanding production of such materials, the recipient of such will promptly give notice
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 of the same by electronic mail transmission, followed by either express mail or overnight delivery

                                                                                13 to counsel of record for Defendants, and shall furnish counsel for Defendants with a copy of the
                                                 Attorneys at Law




                                                                                14 same. Upon receipt of this notice, Defendants may, in its sole discretion and at its own cost, move

                                                                                15 to quash or limit the subpoena, otherwise oppose production of the Video and/or Manual, and/or

                                                                                16 seek to obtain confidential treatment of such materials from the subpoenaing person or entity to

                                                                                17 the fullest extent available under law. The recipient of the subpoena may not produce the Video

                                                                                18 and/or Manual pursuant to the subpoena prior to the date specified for production on the subpoena.

                                                                                19            9.       Nothing in this stipulation for protective order shall be construed to preclude either

                                                                                20 party from asserting in good faith that the Video and/or Manual require additional protection. The

                                                                                21 parties shall meet and confer to agree upon the terms of such additional protection.

                                                                                22            10.      If, after execution of this stipulated protective order, the Video and/or Manual

                                                                                23 submitted by Defendants under the terms of this stipulated protective order is disclosed except as

                                                                                24 set forth herein, the disclosing party shall bring all pertinent facts relating to that disclosure to the

                                                                                25 immediate attention of Defendants.

                                                                                26            11.      Where the Video and/or Manual is included in any motion or other proceeding in
                                                                                27 this action, governed by Eastern District Local Rule 230 and 251 (and in compliance with Eastern

                                                                                28 District Local Rules 141 and 141.1, if applicable), the parties and any involved non-party shall

                                                                                     LEGAL:10092-0043/12746370.1                         -4-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                 1 follow those rules the Local Rules related to requesting to be permitted to file documents under

                                                                                 2 seal. The mere fact that this protective order is issued does not justify any documents to be filed

                                                                                 3 under seal. With respect to discovery motions or other proceedings not governed by Eastern

                                                                                 4 District Local Rule 230 and 251, the following shall apply: If the Video and/or Manual is

                                                                                 5 submitted or otherwise disclosed to the Court in connection with discovery motions and

                                                                                 6 proceedings, the same shall be separately filed under seal with the clerk of the Court in an

                                                                                 7 envelope marked: "CONFIDENTIAL – FILED UNDER SEAL PURSUANT TO PROTECTIVE

                                                                                 8 ORDER AND WITHOUT ANY FURTHER SEALING ORDER REQUIRED."

                                                                                 9            12.      The parties shall meet and confer regarding the procedures for use of the Video

                                                                                10 and/or Manual at trial and shall move the Court for entry of an appropriate order.

                                                                                11            13.      Nothing in this stipulated protective order shall affect the admissibility into
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 evidence of the Video and/or Manual, or abridge the rights of any person to seek judicial review or

                                                                                13 to pursue other appropriate judicial action with respect to any ruling made by the Court concerning
                                                 Attorneys at Law




                                                                                14 the issue of the status of the same.

                                                                                15            14.      This stipulated protective order shall continue to be binding after the conclusion of

                                                                                16 this proceeding and all subsequent proceedings arising from this proceeding, except that a party

                                                                                17 may seek the written permission of Defendants or may move the Court for relief from the

                                                                                18 provisions hereto. To the extent permitted by law, the Court shall retain jurisdiction to enforce,

                                                                                19 modify, or reconsider this stipulated protective order, even after the proceeding is terminated.

                                                                                20            15.      Upon thirty (30) days after the settlement or other termination of this proceeding,

                                                                                21 the undersigned parties shall have thirty (30) days to either (a) promptly return to counsel for

                                                                                22 Defendants all copies of the Video and/or Manual (except that counsel for each party may

                                                                                23 maintain in its files, in continuing compliance with the terms of this stipulated protective order, all

                                                                                24 work product), (b) agree with counsel for the Defendants upon appropriate methods and

                                                                                25 certification of destruction or other disposition of such materials, or (c) file a motion seeking a

                                                                                26 Court order regarding proper preservation of the same. To the extent permitted by law the Court
                                                                                27 shall retain continuing jurisdiction to review and rule upon any such motion.

                                                                                28            16.      After this stipulated protective order has been signed by counsel for all parties, it

                                                                                     LEGAL:10092-0043/12746370.1                         -5-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                 1 shall be presented to the Court for entry. Counsel agree to be bound by the terms set forth herein.

                                                                                 2            17.      The undersigned parties and all signatories to declarations agreeing to be bound to

                                                                                 3 the terms set forth herein agree to be bound by this stipulated protective order pending its approval

                                                                                 4 and entry by the Court. In the event that the Court modifies this stipulated protective order, or in

                                                                                 5 the event that the Court enters a different protective order, the parties agree to be bound by this

                                                                                 6 stipulated protective order until such time as the Court may enter such different order. It is the

                                                                                 7 parties' intent to be bound by the terms of this stipulated protective order pending its entry so as to

                                                                                 8 allow for immediate production of the Video and/or Manual under the terms set forth herein.

                                                                                 9 IT IS SO STIPULATED:

                                                                                10

                                                                                11 DATED: Septmber 16, 2019                       WOOD, SMITH, HENNING & BERMAN LLP
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                                                                                                  By:
                                                 Attorneys at Law




                                                                                                                                             /s/ Vanessa Herzog
                                                                                14                                                           KEVIN D. SMITH
                                                                                                                                             VANESSA K. HERZOG
                                                                                15                                                Attorneys for Defendants, KNIGHT
                                                                                                                                  TRANSPORTATION, INC. and THOMAS GOSSARD
                                                                                16

                                                                                17
                                                                                     DATED: September 16, 2019                    RODRIGUEZ & ASSOCIATES
                                                                                18

                                                                                19
                                                                                                                                  By:        /s/ Noah Moss
                                                                                20
                                                                                                                                             NOAH MOSS, ESQ.
                                                                                21                                                Attorney for Plaintiff, SORYA JOHNSON

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10092-0043/12746370.1                        -6-
                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                 1                                                 ORDER

                                                                                 2            Based upon the stipulation of the parties and with the modification made by the Court in

                                                                                 3 paragraph 11, the Court ORDERS:

                                                                                 4            1.       The stipulated as modified by the Court is GRANTED.

                                                                                 5

                                                                                 6 IT IS SO ORDERED.

                                                                                 7       Dated:       September 24, 2019                       /s/ Jennifer L. Thurston
                                                                                 8                                                      UNITED STATES MAGISTRATE JUDGE

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10092-0043/12746370.1                      -7-
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                 1                                                EXHIBIT A

                                                                                 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                 3 I, _____________________________ , of _________________, declare under penalty of perjury

                                                                                 4 that I have read in its entirety and understand the Stipulated Protective Order that was issued by the

                                                                                 5 United States District Court for the Northern District of California on __________ in the case of

                                                                                 6 Sorya Johnson vs. Knight Transportation, et. al, Case No. 1:18-cv-01674-LJO-JLT. I agree to

                                                                                 7 comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

                                                                                 8 and acknowledge that failure to so comply could expose me to sanctions and punishment in the

                                                                                 9 nature of contempt. I solemnly promise that I will not disclose in any manner any information or

                                                                                10 item that is subject to this Stipulated Protective Order to any person or entity except in strict

                                                                                11 compliance with the provisions of this Order.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 I further agree to submit to the jurisdiction of the United States District Court for the Northern

                                                                                13 District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
                                                 Attorneys at Law




                                                                                14 if such enforcement proceedings occur after termination of this action.

                                                                                15 I hereby appoint __________________________ of

                                                                                16 _______________________________________ as my California agent for service of process in

                                                                                17 connection with this action or any proceedings related to enforcement of this Stipulated Protective

                                                                                18 Order.

                                                                                19

                                                                                20 Date: ______________________________________

                                                                                21 City and State where sworn and signed: _________________________________

                                                                                22

                                                                                23 Printed name: _______________________________

                                                                                24

                                                                                25 Signature: __________________________________

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10092-0043/12746370.1                      -8-
                                                                                                                      STIPULATED PROTECTIVE ORDER
